Case 18-00273   Doc 19-3   Filed 01/06/19 Entered 01/06/19 12:58:13   Desc Exhibit
                                  C Page 1 of 5




                EXHIBIT C
Case
 Case18-00273
       18-00273 Doc
                 Doc19-3
                      11                   Filed 11/08/18
                                                 01/06/19          Entered 11/08/18
                                                                           01/06/19 14:05:33
                                                                                    12:58:13 Desc Main
                                                                                                  Exhibit
                   Joji Takada, not individually but as Ch. 7 Trustee for the
                                              Document
                                                     C PagePage    2 of 51 of
                                                                            4
        bankruptcy estate of Carhart, Inc. v. Kexin Carhart
                                                                          Adv Proc No: 18-00273
                                      Plaintiff v Defendant


                                             CERTIFICATE OF SERVICE

      I,    Nathaniel Cade, Jr. , certify that service of this summons and a copy of the
complaint was made November 8, 2018 by:

                     Mail service: Regular, first class United States mail, postage fully pre-paid, addressed
                     to: (Service by USPS Priority Mail)
                         Kexin Carhart, 621Seaview Court, #P2
                         Marco Island, FL 34145
                     Personal Service: By leaving the process with the defendant or with an officer or
                     agent of defendant at:



                     Residence Service: By leaving the process with the following adult at:



                     Certified Mail Service on an Insured Depository Institution: By sending the process
                     by certified mail addressed to the following officer of the defendant at:



                     Publication: The defendant was served as follows: [Describe briefly]



                     State Law: The defendant was served pursuant to the laws of the State of
                     as follows: [Describe briefly]



        If service was made by personal service, by residence service, or pursuant to state law, I
further certify that I am, and at all times during the service of process was, not less than 18 years of
age and not a party to the matter concerning which service of process was made.

              Under penalty of perjury, I declare that the foregoing is true and correct.

Date          November 8, 2018                                Signature   s/Nathaniel Cade, Jr./
              Print Name:          Nathaniel Cade, Jr.
              Business Address: Cade Law Group LLC
                                PO Box 170887
                                Milwaukee, WI 53217
                                                                                                                   $6,702
                                                                                                                   U S P O S TA G E
                                                                                                                   PRIORITY MAIL
 PRESS FIRMLY TO SEAL                                        PRESS FIRMLY TO SEAL
                                                                                                                   071M00879246
                                                                                                                   53217
                                                                                                                   000001854
                                                                                                                                                           Case
                                                                                                                                                            Case




  PRIORITY                                                   Cade O Law Group
                                                                                                                                                                18-00273




                                                                      R.G. Box 170887
    ★ MAIL ★                                                        Milwaukee, Wi 53217
                                                                                                                                                                  18-00273 Doc
                                                                                                                                                                            Doc




           DATE OF DELIVERY SPECIFIED*
                                                                                                                                                                                 11
                                                                                                                                                                               19-3




           USPS TRACKING^" INCLUDED*


   $ INSURANCE INCLUDED *                                                                 Kexin Carhart
                                                                                          621 Seaview Court
 1^51 PICKUP AVAILABLE
                                                                                                                                        Document




                                                                                          #P2
                                                                                                                                      Filed 11/08/18




          * Domestic only
                                                                                          Marco Island, PL 34145
                                                                                                                                             C PagePage
                                                                                                                                                     3 of 52 of 4




 WHEN USED INTERNATIONALLY,
   A C U S T O M S D E C L A R AT I O N
   L A B E L M AY B E R E Q U I R E D .
                                                                                                                                            01/06/19 Entered 11/08/18
                                                                                                                                                              01/06/19 14:05:33
                                                                                                                                                                       12:58:13




   ^ U N ITED STATES
   POSTAL SERVICE 9

    USPS TRACKING #
                                                                                                                                                           Desc Main
                                                                                                                                                                Exhibit




                                                                                                                          ' UNITED ST
                                          2^ I4F July 2013   VISIT USATUSPS.COM
9114 9011 5981 8963 8939 17                  •: 12.5 X 9.5   ORDER FREE SUPPLIES ONLINE                                    POSTAL SEI
      Case
       Case18-00273
             18-00273 Doc
                       Doc19-3
                            11      Filed 11/08/18
                                          01/06/19 Entered 11/08/18
                                                            01/06/19 14:05:33
                                                                     12:58:13        Desc Main
                                                                                          Exhibit
                                      Document
                                           C PagePage
                                                   4 of 53 of 4

USPS Tracking
                               ®            FAQs     (https://www.usps.com/faqs/uspstracking-faqs.htm)




                                   Track Another Package           +


                                                                                              Remove
Tracking Number: 9114901159818963893917

Expected Delivery on

THURSDAY

8     NOVEMBER
      2018            See Product Information




                                                                                                       Feedback
     Delivered
November 8, 2018 at 2:24 pm
Delivered, In/At Mailbox
MARCO ISLAND, FL 34145 

Get Updates




  Text & Email Updates


  Tracking History


  November 8, 2018, 2:24 pm
  Delivered, In/At Mailbox
  MARCO ISLAND, FL 34145 
  Your item was delivered in or at the mailbox at 2:24 pm on November 8, 2018 in MARCO ISLAND, FL
  34145.



  November 8, 2018, 8:35 am
  Out for Delivery
  MARCO ISLAND, FL 34145 
    Case
     Case18-00273
           18-00273 Doc
                     Doc19-3
                          11   Filed 11/08/18
                                     01/06/19 Entered 11/08/18
                                                       01/06/19 14:05:33
                                                                12:58:13   Desc Main
                                                                                Exhibit
November 8, 2018, 8:25 am        Document
                                      C PagePage
                                              5 of 54 of 4
Sorting Complete
MARCO ISLAND, FL 34145 



November 8, 2018, 7:10 am
Arrived at Post Office
MARCO ISLAND, FL 34145 



November 8, 2018, 5:41 am
Arrived at USPS Facility
MARCO ISLAND, FL 34146 



November 8, 2018, 3:58 am
Departed USPS Regional Facility
FORT MEYERS FL DISTRIBUTION CENTER 



November 8, 2018, 1:20 am
Arrived at USPS Regional Facility




                                                                                          Feedback
FORT MEYERS FL DISTRIBUTION CENTER 



November 7, 2018, 10:48 pm
Departed USPS Regional Facility
YBOR CITY FL DISTRIBUTION CENTER 



November 7, 2018, 5:35 pm
Arrived at USPS Regional Facility
YBOR CITY FL DISTRIBUTION CENTER 



November 7, 2018
In Transit to Next Facility



November 5, 2018, 8:38 pm
Arrived at USPS Regional Facility
OAK CREEK WI DISTRIBUTION CENTER 




Product Information
